Case 3:21-mc-80075-WHA Document 1-3 Filed 02/08/21 Page 1 of 16




        EXHIBIT C
      Case 3:21-mc-80075-WHA Document
                               Colleen1-3M. Filed
                                             Nevin02/08/21 Page 2 of 16
                                  12/09/2020                                   1
                                                                          Page 1
·1· · · · · · ·UNITED STATES DISTRICT COURT

·2· · · · · · NORTHERN DISTRICT OF CALIFORNIA

·3

·4· ·- - - - - - - - - - - - - - - X

·5· ·THERESA SWEET, et al., on· · ·:

·6· ·behalf of themselves and all· :· Case No.:

·7· ·others similarly situated,· · :· 19-cv-03674-WHA

·8· · · · · · · · ·Plaintiffs,· · ·:

·9· ·vs.· · · · · · · · · · · · · ·:

10· ·ELISABETH DEVOS, in her· · · ·:

11· ·official capacity as· · · · · :

12· ·Secretary of the United· · · ·:

13· ·States Department of· · · · · :

14· ·Education, et al.,· · · · · · :

15· · · · · · · · ·Defendants.· · ·:

16· ·- - - - - - - - - - - - - - - X

17

18· ·Remote Videotaped Deposition of COLLEEN M. NEVIN

19· · · · · · · Wednesday, December 9, 2020

20· · · · · · · · · · 9:11 a.m. (EST)

21

22

23· ·Job No. 332242

24· ·Pages:· 1 - 268

25· ·Reported by:· Dana C. Ryan, RPR, CRR


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
      Case 3:21-mc-80075-WHA Document
                               Colleen1-3M. Filed
                                             Nevin02/08/21 Page 3 of 16
                                  12/09/2020                                                            70 to 73
                                                 Page 70                                                     Page 72
·1·   ·participated in and brought -- maybe even not just   ·1·   · · · A· · ·I don't know that I would opine on what
·2·   ·a lawsuit.· Sometimes we're aware that there was     ·2·   ·a proper staffing is for them because it's not my
·3·   ·an investigation that didn't result in a filing of   ·3·   ·unit, but I think it would allow for maybe some
·4·   ·a complaint.                                         ·4·   ·further exploration on their part.· I'm just
·5·   · · · · · · We would reach out to them to ask them,   ·5·   ·working with what we have at this point, so, you
·6·   ·you know, what the scope of their investigation      ·6·   ·know, to the extent that we're already taking up a
·7·   ·was, and if, you know, some of them are in the       ·7·   ·fair amount of their time in terms of the things
·8·   ·process of submitting materials, so we would want    ·8·   ·that I had already mentioned.
·9·   ·to know before we adjudicate the cases if they are   ·9·   · · · · · · Given their very limited resources, we
10·   ·in the process of putting any materials together     10·   ·haven't had conversations about expanding that.
11·   ·to send to us if that's their intention.             11·   · · · Q· · ·Again, in terms of what's considered
12·   · · · · · · So we try to do that upfront before we    12·   ·among the common evidence, does BDU consider
13·   ·adjudicate anything.                                 13·   ·evidence that's provided by the schools
14·   · · · Q· · ·What about before this year?              14·   ·themselves?
15·   · · · A· · ·We really didn't have communications      15·   · · · A· · ·Yes.
16·   ·with the AGs until probably last fall, I'd say.      16·   · · · Q· · ·Under what circumstances does BDU
17·   · · · Q· · ·Does BDU ever initiate or request         17·   ·communicate with a school to get evidence
18·   ·another group in the department to initiate a        18·   ·regarding borrower defense?
19·   ·further investigation of a school based on common    19·   · · · A· · ·Well, currently there are some open
20·   ·evidence that you have?                              20·   ·policy issues or discussions relating to that, but
21·   · · · · · · So, for instance, if you have -- if you   21·   ·in the spring we -- I'm sorry.· Can you restate
22·   ·have information that a school was misrepresenting   22·   ·your question?
23·   ·its job placement rates for criminal justice in      23·   · · · Q· · ·Under -- under what circumstances does
24·   ·2010 to 2012, would you ever investigate or ask      24·   ·BDU reach out to a school to ask for evidence
25·   ·someone to investigate whether they also were        25·   ·regarding a borrower defense issue?

                                                 Page 71                                                     Page 73
·1·   ·making similar misrepresentations for other          ·1·   · · · A· · ·Yeah.· Well, obviously, if the school
·2·   ·programs during that period of time or for that      ·2·   ·is closed and no longer doing business, there's
·3·   ·same program during other periods of time?           ·3·   ·nothing we can do about that.
·4·   · · · A· · ·Investigations isn't -- investigations    ·4·   · · · · · · If the school is still open, then
·5·   ·isn't really staffed to handle that much right       ·5·   ·starting this past spring, there were four school
·6·   ·now, but we, I think, have been -- they're focused   ·6·   ·groups that we had reached out to for two reasons.
·7·   ·generally, we know, for the last few years for       ·7·   ·One is to let them know that they were about to
·8·   ·something that is currently ongoing and, you know,   ·8·   ·receive individual applications as part of the
·9·   ·therefore, potentially going forward.                ·9·   ·notification process under the 2016 regulations,
10·   · · · · · · So what we're keeping an eye open for     10·   ·so really more of just a heads up that their email
11·   ·by way of referring to them is if we see something   11·   ·box was about to get flooded with a whole lot of
12·   ·that has happened recently at an open school, you    12·   ·applications.· But also to request documents that
13·   ·know, whether that's something that they would       13·   ·we thought would be helpful in our assessment of
14·   ·look at and I think that that would kind of fall     14·   ·the -- the borrower applications.
15·   ·within their -- their purview right now.             15·   · · · · · · So we had done kind of a preliminary
16·   · · · · · · In terms of if we know of, like, the      16·   ·review of what the nature of the claims were with
17·   ·criminal justice program and whether we would        17·   ·respect to those schools and had come up with a
18·   ·refer it for something -- you know, for a school     18·   ·list of documents that we thought would be
19·   ·that's been closed or, you know, for something       19·   ·relevant to that -- that fact-finding process.
20·   ·that happened a long time ago, we probably would     20·   · · · Q· · ·And what were those four school groups
21·   ·not.                                                 21·   ·that you reached out to in the spring?
22·   · · · Q· · ·If investigations were properly           22·   · · · A· · ·DeVry, Phoenix, Ashford, I guess,
23·   ·staffed, is -- would you be able to make those       23·   ·depends on how you define "school group."
24·   ·kind of requests for investigations into conduct     24·   ·Technically speaking, DeVry is a school group and
25·   ·that happened in the past?                           25·   ·a school.· Phoenix, I think, really is just a


                                           U.S. LEGAL SUPPORT
                                             (877) 479-2484                                                             YVer1f
      Case 3:21-mc-80075-WHA Document
                               Colleen1-3M. Filed
                                             Nevin02/08/21 Page 4 of 16
                                  12/09/2020                                                            74 to 77
                                                 Page 74                                                     Page 76
·1·   ·school.· Within a school group, Charlotte School     ·1·   ·did BDU ever contact schools to ask for relevant
·2·   ·of Law, and Ashford which is part of Bridgepoint,    ·2·   ·evidence?
·3·   ·I believe.                                           ·3·   · · · A· · ·Before the regs went into effect --
·4·   · · · Q· · ·So from each of those schools, you        ·4·   ·that was late 2018 -- we were just treading water
·5·   ·requested a list of documents that you thought       ·5·   ·trying to keep up with Corinthian applications, so
·6·   ·would be helpful to your assessment?                 ·6·   ·we really weren't even at that point.
·7·   · · · A· · ·We wrote them a letter, and that letter   ·7·   · · · Q· · ·Have -- have any of the four schools
·8·   ·included a number of requests, yes.                  ·8·   ·who you reached out to in spring 2020 provided the
·9·   · · · Q· · ·Did you also invite them to submit any    ·9·   ·documents that you asked for?
10·   ·other evidence that they wanted you to see?          10·   · · · A· · ·All have responded, and some have sent
11·   · · · A· · ·The -- that's related to what I was       11·   ·most or all of what we requested, and I think one
12·   ·saying in terms of flooding their in-box.· So when   12·   ·of them may have said that they were sending
13·   ·they receive an individual borrower's application,   13·   ·something, but I don't know if we ever got it.
14·   ·they can respond to that application individually    14·   · · · Q· · ·And how is that information used by
15·   ·with evidence, or they could submit something to     15·   ·BDU?
16·   ·us more globally in terms of responses to the        16·   · · · A· · ·The documents that they provide?
17·   ·overall applications.                                17·   · · · Q· · ·Uh-huh.· Yes.
18·   · · · Q· · ·Okay.· You referred to an ongoing         18·   · · · A· · ·We review the evidence regardless of
19·   ·policy debate.· Could you describe what you mean     19·   ·the source.· You know, we might request from them
20·   ·by that?                                             20·   ·a program manual that we might otherwise have
21·   · · · A· · ·I don't know if I would call it a         21·   ·gotten in the course of our oversight at FSA or
22·   ·debate, but there's an open question on what that    22·   ·that might have been provided from an AG's office.
23·   ·process will look like going forward in terms of     23·   · · · · · · So I would look at the nature of the
24·   ·what the communications to the school will look      24·   ·evidence based -- I don't think it's used
25·   ·like.                                                25·   ·differently in that sense.· It's -- you know, it's

                                                 Page 75                                                     Page 77
·1·   · · · Q· · ·And who's involved in those               ·1·   ·what the document purports to be.· Obviously, the
·2·   ·discussions?                                         ·2·   ·source is important to know for the purpose of
·3·   · · · A· · ·OUS and with the assistance of the        ·3·   ·kind of veracity of the document, but beyond that
·4·   ·Office of General Counsel.                           ·4·   ·we don't necessarily treat a program manual or,
·5·   · · · Q· · ·Does OGC make policy decisions            ·5·   ·you know, different kind of advertising material
·6·   ·regarding borrower defense?                          ·6·   ·differently depending on the source.
·7·   · · · A· · ·I think you'd have to ask them. I         ·7·   · · · Q· · ·So the information you received from
·8·   ·don't really understand exactly what the             ·8·   ·schools is incorporated into the general pool of
·9·   ·relationship is, or it has some folks that kind of   ·9·   ·evidence that you're considering regarding that
10·   ·have moved in and out of lane.· So I don't know,     10·   ·school?
11·   ·as a general proposition, what the answer to that    11·   · · · A· · ·Yes.
12·   ·would be.                                            12·   · · · Q· · ·In -- you said that the school has the
13·   · · · Q· · ·Okay.· Whose idea was it or whose         13·   ·option to respond to an application individually.
14·   ·decision was it to reach out to these four schools   14·   ·Is there a mechanism for the borrower to see the
15·   ·in spring 2020?                                      15·   ·evidence that the school submits in response to
16·   · · · A· · ·I don't think it was an idea.· I think    16·   ·their application?
17·   ·it -- my and my senior team's reading of the 2016    17·   · · · A· · ·Not under the 2016 regulations.· There
18·   ·regulations is that it requires a fact-finding       18·   ·will be for the 2020 regulation.
19·   ·process, and in order to do that fact-finding        19·   · · · Q· · ·Okay.· What about the -- does the 2019
20·   ·process for, you know, the circumstances in these    20·   ·regulation have any rule there?
21·   ·schools, we felt like we needed records from the     21·   · · · A· · ·Sorry.· So when I say 2020, the 2019
22·   ·school.                                              22·   ·regulation went into effect July 1, 2020.
23·   · · · · · · So -- so I made the decision to -- to     23·   · · · Q· · ·Oh, I see.
24·   ·have my team draft those letters and send them.      24·   · · · A· · ·I refer to that as the 2020 regulation.
25·   · · · Q· · ·Before the 2016 regs went into effect,    25·   ·So that's the new one.


                                           U.S. LEGAL SUPPORT
                                             (877) 479-2484                                                             YVer1f
      Case 3:21-mc-80075-WHA Document
                               Colleen1-3M. Filed
                                             Nevin02/08/21 Page 5 of 16
                                  12/09/2020                                                            78 to 81
                                                 Page 78                                                     Page 80
·1·   · · · · · · And just to clarify, the '95 regulation   ·1·   ·Order.
·2·   ·is the old regulation.· 2016, we refer to as the     ·2·   · · · · · · And that was marked as Exhibit 13 in
·3·   ·2016 regulation because that's when it was           ·3·   ·the Jones deposition.
·4·   ·published, but it actually went into effect by       ·4·   · · · · · · (Exhibit 13 referred to.)
·5·   ·court order in 2018.· We still refer to it as the    ·5·   · · · · · · THE WITNESS:· Just to make sure I have
·6·   ·2016 regulation.                                     ·6·   ·the right document, it's Defendants' Response to
·7·   · · · Q· · ·Okay.· Understood.                        ·7·   ·August 31, 2020 Order.
·8·   · · · · · · Let's switch back for a second to the     ·8·   · · · BY MS. ELLIS:
·9·   ·law applicable to -- to claims under the '95 regs.   ·9·   · · · Q· · ·Yes, that's correct.
10·   ·So you said that you've just recently developed      10·   · · · A· · ·Okay.
11·   ·protocols for ITT claims, non-California             11·   · · · Q· · ·So this document, I'll represent to
12·   ·employment-prospect-ITT claims under both the '95    12·   ·you, is a filing in this case where -- where the
13·   ·and 2016 regs; is that correct?                      13·   ·government attached the four types of form denial
14·   · · · A· · ·That's correct.                           14·   ·letters, which we've been referring to as forms A,
15·   · · · Q· · ·Okay.· So how would a borrower know       15·   ·B, C and D according to their attachment letters
16·   ·what law applies to their claim?                     16·   ·here in this document.
17·   · · · A· · ·I'm not sure.· Are you asking about the   17·   · · · · · · So if you flip to the bottom of page 2
18·   ·letters?· I'm not sure I understand.                 18·   ·of the motion which is page 3 of the document,
19·   · · · Q· · ·Yes, in communications to the borrower.   19·   ·there's a heading near the bottom of the page,
20·   · · · · · · Do communications to the borrower state   20·   ·Form of denial letters utilized by the department
21·   ·what law has been applied to their claim?            21·   ·since December 2019.
22·   · · · A· · ·I think the CCI ones reference            22·   · · · · · · Do you see that?
23·   ·California law.· I don't think the non-CCI ones      23·   · · · A· · ·Yes.
24·   ·state an applicable state law.· With respect to      24·   · · · Q· · ·Okay.· And then at the bottom of the
25·   ·those applications, though, because either the       25·   ·page going onto the next page, it lists -- it

                                                 Page 79                                                     Page 81
·1·   ·borrower failed to make an allegation that's         ·1·   ·describes the purposes of the four different
·2·   ·potentially the kind that could be approved or the   ·2·   ·letters that are attached as exhibits A, B, C and
·3·   ·evidence to support it, so regardless of what law    ·3·   ·D to the motion.
·4·   ·you would apply, it's our position that the          ·4·   · · · · · · So for applications from ITT that have
·5·   ·application would be denied.                         ·5·   ·been so far denied, which of these four form
·6·   · · · · · · So those aren't being denied based on,    ·6·   ·denial letters would they have received?
·7·   ·you know, not being able to fulfill a specific       ·7·   · · · A· · ·I think it's D.· Yes, I think D is the
·8·   ·element of a particular state law or a specific      ·8·   ·one that's non-Corinthian but where there is
·9·   ·element of the 2016 regulation.· They're either      ·9·   ·common evidence related to the school.
10·   ·just kind of something that wouldn't get through a   10·   · · · Q· · ·Okay.· So let's flip to form D.· That's
11·   ·12(b)(6) analysis or they're just lacking in         11·   ·the page 22 of the PDF for those looking at it
12·   ·evidence.                                            12·   ·electronically.· And then the actual text of it
13·   · · · Q· · ·Are you talking specifically about ITT    13·   ·starts on page 23 of the PDF.· It's document 116-4
14·   ·claims?                                              14·   ·on the ECF stamps at the top of the page.
15·   · · · A· · ·No.· I thought you were referring to      15·   · · · A· · ·Thank you.
16·   ·the letters, so the ones that have gone out so       16·   · · · Q· · ·So this is an example of form D, and
17·   ·far, we haven't issued any denials that were based   17·   ·then you can see at the bottom of this first page
18·   ·on kind of an application of specific elements of,   18·   ·it shows where someone would fill in blanks for
19·   ·you know, state law where there could be a           19·   ·allegation type, primary school and review
20·   ·different answer in California versus Nebraska.      20·   ·recommendation reason.
21·   · · · Q· · ·Okay.· Let's look at the denial           21·   · · · A· · ·Correct.
22·   ·letters.· That is tab -- give me a second.· That's   22·   · · · Q· · ·Okay.· Is it the case that review
23·   ·tab 13 in the hard copies.· On the Dropbox, that's   23·   ·recommendation reason is sometimes filled in with
24·   ·the bracket number 13 ECF 116, Defendants'           24·   ·the phrase failure to state a claim?
25·   ·Response to 8/31.· I think that should say 2020      25·   · · · A· · ·It's a -- it's a drop-down in our


                                           U.S. LEGAL SUPPORT
                                             (877) 479-2484                                                             YVer1f
      Case 3:21-mc-80075-WHA Document
                               Colleen1-3M. Filed
                                             Nevin02/08/21 Page 6 of 16
                                  12/09/2020                                                            82 to 85
                                                 Page 82                                                     Page 84
·1·   ·platform, but it's filled in by my team, and then    ·1·   ·failure to state a claim and another might be
·2·   ·that's used to populate these letters by our         ·2·   ·denied for insufficient evidence.· It depends on
·3·   ·contractor.                                          ·3·   ·the nature of the claim and what the borrower
·4·   · · · Q· · ·Uh-huh.                                   ·4·   ·states for that particular claim.
·5·   · · · · · · And one of the options in the drop-down   ·5·   · · · Q· · ·So you're saying that you -- you can't
·6·   ·is failure to state a claim?                         ·6·   ·estimate the number of applications that have been
·7·   · · · A· · ·Correct.                                  ·7·   ·denied -- that have received a form denial letter
·8·   · · · Q· · ·So what -- what does that mean?           ·8·   ·solely because they failed to state any sort of
·9·   · · · A· · ·It's like a 12(b)(6) analysis, does the   ·9·   ·claim?
10·   ·borrower make an allegation that could potentially   10·   · · · A· · ·I -- I don't know the number off the
11·   ·lead to, you know, an illegal case filed in court.   11·   ·top of my head, no.
12·   ·Is it something that a court would not dismiss on    12·   · · · Q· · ·Are there department records that would
13·   ·a 12(b)(6) motion kind of thing.· So an example      13·   ·show how many applicants who received form D
14·   ·will be does the borrower allege that the school     14·   ·denial letters -- it was based solely on failure
15·   ·made a misrepresentation to the borrower on which    15·   ·to state a claim?
16·   ·they relied to, you know, enroll in the school or    16·   · · · A· · ·It's data in our system, so I'm sure
17·   ·whatever, based -- something along those lines.      17·   ·there's some way to pull that.· Yeah, I'm sure
18·   · · · Q· · ·How is it determined that an              18·   ·there's some way to pull it out of our system, but
19·   ·application fails to state a claim if it hasn't      19·   ·I don't know that there's a record existing
20·   ·yet been determined what law applies?                20·   ·somewhere.· I think somebody would have to do some
21·   · · · A· · ·It's -- the bar is just -- you know, is   21·   ·kind of a data pull.
22·   ·an alleged misrepresentation, generally, would be    22·   · · · Q· · ·So if -- if an allegation was this
23·   ·the most common.· So, you know, we get               23·   ·school made job-placement-rate-misrepresentation
24·   ·applications on folks who say my loans were too      24·   ·claims, that would not be rejected for failure to
25·   ·expensive; my school is terrible; my teacher was     25·   ·state a claim?

                                                 Page 83                                                     Page 85
·1·   ·abusive; things that are not borrower                ·1·   · · · A· · ·It should not be.· I can't say that we
·2·   ·defense-related issues; sexual harassment by a       ·2·   ·have never made a mistake, but the protocol would
·3·   ·staff member; didn't get the classes I wanted.       ·3·   ·be that that would then go to, you know, whether
·4·   · · · · · · You know, just a whole variety of         ·4·   ·there's evidence.· So that would not -- the -- the
·5·   ·different things that borrowers may include in       ·5·   ·claim itself, if it were rejected or if the -- if
·6·   ·their application, but are not something that are    ·6·   ·that particular claim was denied, would not be
·7·   ·of the type that would, you know, provide            ·7·   ·denied based on that.
·8·   ·eligibility for borrower defense relief              ·8·   · · · Q· · ·If someone alleged that the school made
·9·   ·potentially.                                         ·9·   ·a job-placement-rate-misrepresentation claim, but
10·   · · · Q· · ·Do you know how many form D notices       10·   ·the applicant did not specifically state that they
11·   ·have been mailed out since this form was --          11·   ·relied on that misrepresentation, would that be
12·   ·started being used?                                  12·   ·denied for failure to state a claim?
13·   · · · A· · ·I don't.                                  13·   · · · A· · ·I believe so.· I'm trying to remember
14·   · · · Q· · ·Do you have a sense of what percentage    14·   ·the drop-downs and what the available drop-down --
15·   ·of claims denied under form D fit the description    15·   ·what the protocol calls for.· The -- I believe the
16·   ·you're giving of someone who doesn't provide any     16·   ·protocol references lack of reliance, so it
17·   ·allegation that could potentially state a borrower   17·   ·actually -- that might be an option -- I don't
18·   ·defense claim?                                       18·   ·recall, though.· I'd have to look at the protocols
19·   · · · A· · ·As to one of the allegations?· So, in     19·   ·to see what -- what the particular entry would be
20·   ·other words, if you see in this letter, there        20·   ·that would show up there.
21·   ·are -- I don't know how many are here -- there's     21·   · · · Q· · ·Other than a new protocol that's been
22·   ·two on this example, but there could be five         22·   ·developed for ITT non-California
23·   ·different allegations in one claim or one            23·   ·employment-prospects claims, has BDU also
24·   ·application, so those would be five separate         24·   ·developed a new form of denial letter to go with
25·   ·claims, and one of the claims might be denied for    25·   ·that protocol, or would claims denied under that


                                           U.S. LEGAL SUPPORT
                                             (877) 479-2484                                                             YVer1f
      Case 3:21-mc-80075-WHA Document
                               Colleen1-3M. Filed
                                             Nevin02/08/21 Page 7 of 16
                                  12/09/2020                                                            86 to 89
                                                 Page 86                                                     Page 88
·1·   ·protocol continue to receive form D letters?         ·1·   ·they finalized the relief methodology or were
·2·   · · · A· · ·Well, your question assumes that BDU      ·2·   ·close to finalizing the relief methodology for the
·3·   ·develops the letters, and we -- these are not our    ·3·   ·approvals.
·4·   ·letters.                                             ·4·   · · · Q· · ·And who did you -- who did you consult
·5·   · · · Q· · ·Okay.· Let me -- let me back up, then,    ·5·   ·with about this information that BDU was able to
·6·   ·to ask more generally about the -- about the         ·6·   ·provide for the denial letters?
·7·   ·denial letters.                                      ·7·   · · · A· · ·Like who asked for input on them?
·8·   · · · · · · So who did develop forms A through D      ·8·   · · · Q· · ·Yeah.
·9·   ·denial letters?                                      ·9·   · · · A· · ·The head of the communications team
10·   · · · A· · ·I think there were a lot of folks         10·   ·that was working on this was a woman named Nicki
11·   ·involved in it.· At the time, the crew at Mark       11·   ·Meoli.· M-E-O-L-I.· And we worked closely with
12·   ·Brown had wanted my team, the borrower defense       12·   ·Chad Schrecengost.· I'm going to get the spelling
13·   ·unit, to focus on adjudications.· So there was an    13·   ·wrong on this, I think.· S-C-H-R-E-C-E-N-G-O-S-T.
14·   ·FSA communications team and our borrower defense     14·   ·I'm pretty sure that's wrong, but that's close.
15·   ·program management team, which was a new -- new      15·   · · · Q· · ·Good effort.
16·   ·group, that were kind of tasked with sharing the     16·   · · · A· · ·And I think those were the two folks at
17·   ·process for having the letters done.                 17·   ·FSA who would have asked me or my team for, you
18·   · · · · · · And that was approval letters and         18·   ·know, what is this field; how do you we -- what do
19·   ·denial letters because that -- there were several    19·   ·we have to fill out, that kind of thing.
20·   ·approval letters, I believe, that were originally    20·   · · · · · · And then I -- I was also on some calls
21·   ·developed.· So it's all kind of done at the same     21·   ·to that effect with GC.
22·   ·time.                                                22·   · · · Q· · ·With who?
23·   · · · · · · And then they worked with our senior      23·   · · · A· · ·Our Office of General Counsel.· I'm
24·   ·leadership at the department and the Office of       24·   ·sorry.
25·   ·General Counsel on the letters.                      25·   · · · Q· · ·Okay.

                                                 Page 87                                                     Page 89
·1·   · · · Q· · ·Who ultimately was responsible for        ·1·   · · · · · · MR. MERRITT:· I'll note for the record
·2·   ·approving the form denial letters?                   ·2·   ·that Chad Schrecengost is listed in defendants'
·3·   · · · A· · ·I can't answer that.· I don't know that   ·3·   ·response, interrogatory number 2, for spelling and
·4·   ·there was one person, but I think Mark Brown would   ·4·   ·whatever else.
·5·   ·probably be a better person to ask because he        ·5·   · · · BY MS. ELLIS:
·6·   ·would have interacted with the folks at LBJ on       ·6·   · · · Q· · ·Okay.· But then beyond Meoli,
·7·   ·whether they were given the green light to           ·7·   ·Schrecengost and some people from OGC, you don't
·8·   ·proceed.                                             ·8·   ·know who was actually involved in the drafting or
·9·   · · · Q· · ·How did you find out about the form       ·9·   ·approval of these letters?
10·   ·denial letters?                                      10·   · · · A· · ·You broke up a little bit there.· I'm
11·   · · · A· · ·About their existence?                    11·   ·sorry, Rebecca.· Could you repeat that again?
12·   · · · Q· · ·Yes.                                      12·   · · · Q· · ·No problem.
13·   · · · A· · ·I was always kind of kept in the loop     13·   · · · · · · So besides Meoli, Schrecengost and
14·   ·because my team -- the data that shows up -- so      14·   ·certain people from OGC, you don't know who else
15·   ·all of these kind of highlighted areas -- it's       15·   ·was involved in drafting or approving the letters?
16·   ·gray on mine, but I think the original versions      16·   · · · A· · ·Well, I think those are two different
17·   ·are yellow highlights.· Those are fields that are    17·   ·things, the drafting and the approving.· And I
18·   ·in our platform.· So, you know, we were kind of in   18·   ·don't know all of the people who had a hand in
19·   ·a consulting role for what available fields could    19·   ·drafting the letter.· I know it was a weeks' long
20·   ·be pulled into the letter.                           20·   ·process, so I'm sure there were a lot of people
21·   · · · · · · So I was -- I was on a number of the      21·   ·who worked on them.
22·   ·calls and emails and things along those lines to     22·   · · · · · · And then I was not involved in, you
23·   ·get the letters finalized, so I don't know when I    23·   ·know, kind of the final sign-off on it, so as I
24·   ·first became aware -- I mean, I became aware that    24·   ·said, I think Mark Brown would probably be the
25·   ·they were drafting them around the time of when      25·   ·best person to ask that.


                                           U.S. LEGAL SUPPORT
                                             (877) 479-2484                                                             YVer1f
      Case 3:21-mc-80075-WHA Document
                               Colleen1-3M. Filed
                                             Nevin02/08/21 Page 8 of 16
                                  12/09/2020                                                            90 to 93
                                                 Page 90                                                     Page 92
·1·   · · · Q· · ·Do you think he would know who was        ·1·   ·that that wasn't necessary because it was argued
·2·   ·involved in the final sign-off process?              ·2·   ·that regardless of what state law might have
·3·   · · · A· · ·I would think so.· That would be the      ·3·   ·applied that the application would be denied.
·4·   ·typical process, yeah.                               ·4·   · · · Q· · ·So I'd like to look at an example of a
·5·   · · · Q· · ·Okay.· You said you believe it took a     ·5·   ·completed form D denial letter.
·6·   ·matter of weeks to develop these form letters.       ·6·   · · · · · · MS. ELLIS:· So this will be behind tab
·7·   · · · A· · ·That's my recollection, yes.              ·7·   ·15 in your hard copies.· On the Dropbox, the
·8·   · · · Q· · ·Do you know what -- what made it          ·8·   ·bracket 15 ECF 129-1, Connor declaration.· This
·9·   ·complicated or time-consuming to put these           ·9·   ·was marked as Exhibit 15 in the deposition of
10·   ·together?                                            10·   ·Diane Jones.
11·   · · · A· · ·I don't know.                             11·   · · · · · · (Exhibit 15 referred to.)
12·   · · · Q· · ·Is there anywhere in -- in this form D    12·   · · · BY MS. ELLIS:
13·   ·letter where the applicable law would be filled      13·   · · · Q· · ·And there's a number of attachments
14·   ·in?                                                  14·   ·here.· I'm looking at the affidavit of Theresa
15·   · · · A· · ·I mean, there's an applicable law         15·   ·Sweet that begins at page 24 of the PDF, page 24
16·   ·section.· It doesn't -- I think this letter is for   16·   ·of the ECF filing.
17·   ·both.· I'm sorry.· I'm just reading.· It's been a    17·   · · · A· · ·Okay.
18·   ·while.                                               18·   · · · Q· · ·And then attached to -- further
19·   · · · Q· · ·Go ahead.                                 19·   ·attached to the affidavit of Theresa Sweet all the
20·   · · · A· · ·(Witness reviews document.)               20·   ·way down at page 51 of the document is a -- an
21·   · · · · · · Yeah, it looks like this is for both      21·   ·example of form D.· This is the form D that
22·   ·regulations.· The applicable state law is not in     22·   ·Theresa Sweet, the named plaintiff in this case,
23·   ·here for the 2016 regulation.· Obviously, it's a     23·   ·received.
24·   ·federal standard, so there wouldn't be anything      24·   · · · A· · ·That's exhibit B to her affidavit?
25·   ·along this line.                                     25·   · · · Q· · ·Exhibit B to her declaration.

                                                 Page 91                                                     Page 93
·1·   · · · Q· · ·Were you ever involved in any             ·1·   · · · A· · ·Yeah.· Got it.
·2·   ·discussions about whether the applicable state law   ·2·   · · · Q· · ·Okay.· So if you -- if you go down to
·3·   ·under the '95 regs would be listed in a denial       ·3·   ·the second page of this attachment, there's that
·4·   ·letter?                                              ·4·   ·section as we were just looking at in the form
·5·   · · · A· · ·There was a conversation about that,      ·5·   ·denial where it lists the allegations and then the
·6·   ·and the -- that was not necessarily populated in     ·6·   ·reasons for denial.
·7·   ·all of the cases for the reason I mentioned          ·7·   · · · · · · Allegation 1:· Employment Prospects.
·8·   ·before, which is that the cases that were going      ·8·   ·You allege that Brooks Institute engaged in
·9·   ·out with this letter -- this letter was drafted      ·9·   ·misconduct related to employment prospects.· This
10·   ·after a bunch of cases were already adjudicated      10·   ·allegation fails for the following reason(s):
11·   ·and not the other way around.                        11·   ·Failure to state a legal claim.
12·   · · · · · · And, so, the intent was to send out --    12·   · · · · · · Is there any way that we could tell
13·   ·actually, I don't know if it was this letter or C    13·   ·from reading this letter what was wrong with
14·   ·because they're pretty similar.· I think it might    14·   ·Theresa Sweet's employment-prospects allegations?
15·   ·have been C actually that I'm thinking of.           15·   · · · A· · ·Well, clearly, all we can tell from
16·   · · · · · · But I -- my recollection is that there    16·   ·this is my team concluded that their -- the
17·   ·was discussion of whether or not to include state    17·   ·specific claim with respect to the employment
18·   ·law as a field but that would have required more     18·   ·prospects did not state a legal claim.· That's
19·   ·time for my team to go back and, you know, fill in   19·   ·what's in here.
20·   ·any data that needed to -- with respect to state     20·   · · · Q· · ·And is that also the case with regard
21·   ·law where it really wasn't being denied because of   21·   ·to allegations 2 and 3?
22·   ·state law; it was being denied for the reasons       22·   · · · A· · ·That is the -- the reason that's
23·   ·that I mentioned before.                             23·   ·included, right.
24·   · · · Q· · ·Uh-huh.                                   24·   · · · Q· · ·We discussed earlier that it should be
25·   · · · A· · ·And, so, I think the conclusion was       25·   ·unlikely that an allegation of employment


                                           U.S. LEGAL SUPPORT
                                             (877) 479-2484                                                             YVer1f
      Case 3:21-mc-80075-WHA Document
                               Colleen1-3M. Filed
                                             Nevin02/08/21 Page 9 of 16
                                  12/09/2020                                                            94 to 97
                                                 Page 94                                                     Page 96
·1·   ·prospects would be denied for failure to state a     ·1·   · · · A· · ·That's always been a policy in borrower
·2·   ·legal claim.                                         ·2·   ·defense going back to 2016; that one borrower's
·3·   · · · · · · Is there any way to tell from this        ·3·   ·statement without corroboration would not be
·4·   ·letter why --                                        ·4·   ·sufficient to -- to approve an application.
·5·   · · · A· · ·Sorry.· I --                              ·5·   · · · Q· · ·What sort of documentation does BDU
·6·   · · · Q· · ·Wait.                                     ·6·   ·expect borrowers to provide in order to rise to
·7·   · · · A· · ·You broke up again.· And I don't know     ·7·   ·the level of sufficient evidence?
·8·   ·if it's a problem on my end or if it's other folks   ·8·   · · · A· · ·I would take issue with the way you
·9·   ·or -- I missed the first half of the question,       ·9·   ·framed that.· We don't have any particular
10·   ·though.· Would you please repeat it?                 10·   ·expectation one way or another.· We're just
11·   · · · Q· · ·Okay.· We talked earlier that an          11·   ·adjudicating based on the evidence in front of us,
12·   ·allegation of misrepresentation of employment        12·   ·so, you know, whether that comes from the borrower
13·   ·prospects should probably be unlikely to be denied   13·   ·or from some other source, we make an assessment
14·   ·for the reason of failure to state a legal claim.    14·   ·of the evidence.· But I don't have a particular
15·   · · · · · · Is there any way to tell from this        15·   ·expectation one way or the other.
16·   ·letter why her particular allegations were           16·   · · · Q· · ·Does the borrower defense application
17·   ·insufficient?                                        17·   ·state that the applicant must submit corroborating
18·   · · · · · · MR. MERRITT:· Objection to the            18·   ·materials in order for their claim to be
19·   ·characterization of the prior testimony.             19·   ·considered?
20·   · · · BY MS. ELLIS:                                   20·   · · · A· · ·Which application are you referring to?
21·   · · · Q· · ·You can answer.                           21·   · · · Q· · ·I'm referring to the standard form
22·   · · · A· · ·I'm not sure I can.· Can you rephrase?    22·   ·application that's available on the department's
23·   · · · Q· · ·It's all right.· I'll move on.            23·   ·Web site.
24·   · · · · · · Let's move down to allegations 4 and 5.   24·   · · · A· · ·I don't recall exactly what the wording
25·   ·The letter states that these allegations were        25·   ·is.· I know it requires the borrower to provide

                                                 Page 95                                                     Page 97
·1·   ·rejected for insufficient evidence; is that          ·1·   ·detailed information, encourages the borrower to
·2·   ·correct?                                             ·2·   ·provide supporting evidence, but I don't remember
·3·   · · · A· · ·That's what it says, yes.                 ·3·   ·exactly what the language is.
·4·   · · · Q· · ·Is there any way to tell from this        ·4·   · · · Q· · ·Do you know who originally set the
·5·   ·letter what about Theresa Sweet's evidence was       ·5·   ·policy that the borrower's statement alone would
·6·   ·insufficient?                                        ·6·   ·be insufficient to make out a borrower defense
·7·   · · · A· · ·Well, your -- I think you're assuming     ·7·   ·claim?
·8·   ·that there was evidence, which I don't know from     ·8·   · · · A· · ·I don't, but that was the policy when I
·9·   ·this, necessarily, but, you know, it could be that   ·9·   ·joined in October of 2016.
10·   ·there was no evidence, but the drop-down -- the      10·   · · · Q· · ·Is that a written policy?
11·   ·available drop-down is insufficient evidence.· So    11·   · · · A· · ·It's in -- I remember seeing documents
12·   ·the conclusion was that whatever it was that was     12·   ·somewhere along the way back at that point, so I
13·   ·included was insufficient to support the claim.      13·   ·guess it depends on what you mean by a written
14·   · · · Q· · ·Are borrowers' own statements on their    14·   ·policy, but it's -- it's recorded in -- I can
15·   ·applications considered evidence?                    15·   ·remember PowerPoints or something.· I'm sure
16·   · · · A· · ·They're -- they're evidence.· The         16·   ·there's other documentation going back that far.
17·   ·statement in and of itself without any               17·   · · · Q· · ·Do you know if that PowerPoint has been
18·   ·corroborating evidence would not be sufficient to    18·   ·provided for production in this case?
19·   ·approve an application, though.                      19·   · · · A· · ·I don't know.
20·   · · · Q· · ·The statements on -- of our defense       20·   · · · Q· · ·Would that be considered a policy
21·   ·application are made under the penalties of          21·   ·decision?
22·   ·perjury; is that correct?                            22·   · · · A· · ·Yes.
23·   · · · A· · ·Yes.                                      23·   · · · Q· · ·So that's a decision that would not be
24·   · · · Q· · ·So why wouldn't the borrower's sworn      24·   ·made by someone at FSA?
25·   ·statement be considered sufficient evidence?         25·   · · · A· · ·That's correct.


                                           U.S. LEGAL SUPPORT
                                             (877) 479-2484                                                             YVer1f
  Case 3:21-mc-80075-WHA Document
                           Colleen1-3M.Filed 02/08/21 Page 10 of 16
                                         Nevin
                              12/09/2020                            98 to 101
                                                 Page 98                                                   Page 100
·1·   · · · Q· · ·Looking back at tab 15, Exhibit 15, the   ·1·   · · · Q· · ·So the review and analysis of evidence
·2·   ·first page of Theresa Sweet's denial letter states   ·2·   ·relating to Brooks Institute is now complete?
·3·   ·that she was enrolled at Brooks Institute; is that   ·3·   · · · A· · ·No, but we've done the preliminary
·4·   ·correct?                                             ·4·   ·analysis that I referred to earlier more generally
·5·   · · · A· · ·I'm sorry.· You're on her affidavit       ·5·   ·in terms of the scope of the evidence.· So we must
·6·   ·now?                                                 ·6·   ·have included that whatever time period that she
·7·   · · · Q· · ·Yeah.· I'm sorry.· It's the first page    ·7·   ·attended or her program or whatever it is that we
·8·   ·of the denial letter which is page 51 of the ECF     ·8·   ·concluded the scope of Brooks is, that she falls
·9·   ·filing.                                              ·9·   ·outside that scope.
10·   · · · A· · ·Yes, it says she was enrolled at Brooks   10·   · · · Q· · ·Whose decision was it to take an
11·   ·Institute.                                           11·   ·approach to borrower defense adjudication where
12·   · · · Q· · ·Yes.                                      12·   ·applications would be ruled out by common evidence
13·   · · · · · · Is Brooks Institute a school for which    13·   ·rather than ruled in by common evidence?
14·   ·BDU has common evidence?                             14·   · · · A· · ·Well, in 2019, we were directed to move
15·   · · · A· · ·If memory serves, Brooks Institute is     15·   ·forward at a very accelerated pace, and so, you
16·   ·part of the CEC school group, if I am remembering    16·   ·know, there were a lot of discussions about how to
17·   ·correctly.· I could be wrong on that, but I think    17·   ·do that and how to get through the backlog in
18·   ·it is.· And we do have common evidence relating to   18·   ·2020.· They wanted all of the cases adjudicated in
19·   ·CEC.· Whether or not it specifically relates to      19·   ·2020.
20·   ·Brooks, I don't recall.                              20·   · · · · · · And the only way to hit the metrics
21·   · · · Q· · ·Let's look back at your declaration,      21·   ·that were required of us were to focus on cases
22·   ·tab 21, marked as Exhibit 21.· And I'm looking at    22·   ·that had established protocols, so the same ones
23·   ·paragraph 68 which is on page 16.                    23·   ·that we were talking about earlier, and cases
24·   · · · A· · ·Okay.                                     24·   ·where either there was no common evidence, which
25·   · · · Q· · ·Could you read the second sentence of     25·   ·we did those first, or where we could assess what

                                                 Page 99                                                   Page 101
·1·   ·that paragraph, please?                              ·1·   ·the scope of the common evidence was and then move
·2·   · · · A· · ·Sure.· The second sentence?               ·2·   ·forward on adjudicating other cases.
·3·   · · · Q· · ·Of paragraph 68, beginning with,          ·3·   · · · · · · So it was kind of a sequencing issue so
·4·   ·Additionally?                                        ·4·   ·that we could continue to meet the -- the weekly
·5·   · · · A· · ·Additionally, BDU has initiated its       ·5·   ·numbers that we needed to meet in order to
·6·   ·review and analysis of the evidence relating to      ·6·   ·adjudicate the cases.
·7·   ·ITT (including campuses outside of California),      ·7·   · · · · · · In a perfect world, we would review all
·8·   ·DeVry University and Brooks Institute but has not    ·8·   ·of the evidence relating to the school before
·9·   ·had available staff to complete that work and        ·9·   ·adjudicating a single case, but if that were the
10·   ·proceed to adjudicate applications from borrowers    10·   ·case, then we probably would not be issuing
11·   ·who attended those schools.                          11·   ·decisions for most of 2020 because, you know, to
12·   · · · Q· · ·So does that refresh your recollection    12·   ·the extent that, you know, most of the cases that
13·   ·on whether there's common evidence on Brooks         13·   ·are left right now, at least potentially, are
14·   ·Institute?                                           14·   ·related to some common evidence or the borrower
15·   · · · A· · ·Yes.                                      15·   ·provided substantial evidence of their own or at
16·   · · · Q· · ·If the review and analysis of common      16·   ·least some evidence that could potentially support
17·   ·evidence for Brooks Institute was not yet            17·   ·the claim.
18·   ·complete, how could Theresa Sweet's application be   18·   · · · · · · So it's a -- it was just a sequencing
19·   ·denied for insufficient evidence?                    19·   ·issue that been ordered to the numbers.· That's
20·   · · · A· · ·Well, your question, I think, is          20·   ·the way we moved forward.
21·   ·premised on a timing -- you know, if it's not        21·   · · · Q· · ·Who set the target numbers?
22·   ·true, it's not true.· This was in November of        22·   · · · A· · ·The secretary set the elimination of
23·   ·2019, and I don't know what the date of her letter   23·   ·the backlog, and my understanding is that, based
24·   ·is.· July of 2020.· So we were in a different        24·   ·on the numbers that were pending at the time, that
25·   ·stage when we issued her letter.                     25·   ·Mark Brown just did the math essentially and set a


                                           U.S. LEGAL SUPPORT
                                             (877) 479-2484                                                             YVer1f
  Case 3:21-mc-80075-WHA Document
                           Colleen1-3M.Filed 02/08/21 Page 11 of 16
                                         Nevin
                              12/09/2020                           102 to 105
                                               Page 102                                                    Page 104
·1·   ·target of us for 5,000 adjudications per week.       ·1·   ·documents in there that would support other claims
·2·   · · · Q· · ·But it was the secretary who said this    ·2·   ·that we just didn't know what they were or where
·3·   ·number of cases in the backlog must be eliminated    ·3·   ·they were.
·4·   ·in 2020?                                             ·4·   · · · · · · So I pushed back on that and there were
·5·   · · · A· · ·I don't know that she said anything       ·5·   ·a lot of conversations about what else could be
·6·   ·about the number.· I think she just said -- it was   ·6·   ·done, and, you know, one of the things that could
·7·   ·actually eliminate the backlog and adjudicate any    ·7·   ·be done was first the cases that didn't have
·8·   ·new case that comes in within 90 days.               ·8·   ·common evidence and then the cases where the
·9·   · · · Q· · ·And when did that directive come down?    ·9·   ·common evidence didn't seem to be related to those
10·   · · · A· · ·That specific directive, I believe, was   10·   ·cases, so that's kind of how it evolved.
11·   ·the fall of 2019, but there were already             11·   · · · Q· · ·For the cases that didn't have common
12·   ·conversations to that effect earlier in 2019.        12·   ·evidence, what would a borrower need to provide in
13·   · · · Q· · ·I'm sorry.· It glitched a little.         13·   ·order to be eligible for relief?
14·   · · · · · · What was earlier in 2019?                 14·   · · · A· · ·I can't answer that hypothetically.· It
15·   · · · A· · ·There were already conversations about    15·   ·really depends on the claim.
16·   ·elimination of the backlog in early 2019.· The       16·   · · · Q· · ·Are -- are the people who are reviewing
17·   ·specific directive of elimination of the backlog     17·   ·individual applications given any instructions on
18·   ·and adjudicating cases within 90 days of receipt,    18·   ·how to assess whether a borrower has provided
19·   ·I believe, was in the fall of 2019.                  19·   ·enough to support their claim?
20·   · · · Q· · ·And who are the conversations among       20·   · · · A· · ·They're not really making an assessment
21·   ·that were earlier in 2019 about elimination of the   21·   ·of -- they're not weighing evidence.· They're, you
22·   ·backlog?                                             22·   ·know, issue spotting and flagging cases that have
23·   · · · A· · ·Well, I don't know who over in LBJ,       23·   ·something that could potentially warrant approval.
24·   ·but, certainly, Mark Brown made all of us within     24·   ·So it's a very low bar at that review stage.
25·   ·FSA that are related to BD aware, so that included   25·   · · · · · · And, so, the junior attorney, if they

                                               Page 103                                                    Page 105
·1·   ·Robin Minor, the then chief enforcement officer      ·1·   ·think there's anything that could lead at all to a
·2·   ·Jeffrey Appel, the -- I'm trying to think.· There    ·2·   ·possibility of approval, they're supposed to
·3·   ·were other policy folks that were involved because   ·3·   ·escalate it to one of the senior attorneys.
·4·   ·they were working on the relief methodology, so,     ·4·   · · · · · · So those cases are all supposed to be
·5·   ·particularly, it was communicated to FSA to just     ·5·   ·set aside.
·6·   ·get it done, essentially.                            ·6·   · · · Q· · ·Are they given written instructions on
·7·   · · · Q· · ·So once that directive came down, whose   ·7·   ·what to look for in order to set aside an
·8·   ·decision was it about how to approach the            ·8·   ·application?
·9·   ·sequencing of which claims would get adjudicated     ·9·   · · · A· · ·They're trained on that.· The protocols
10·   ·first?                                               10·   ·to some extent include that, but there's also --
11·   · · · A· · ·Well, it wasn't really a point in time.   11·   ·you know, when new attorneys come on, we do a full
12·   ·I know initially there was a lot of interest in --   12·   ·week of training, and then they go through kind of
13·   ·there's always been a lot of interest in getting     13·   ·a probationary period where every case that they
14·   ·through the Corinthian cases, so that was one of     14·   ·adjudicate gets adjudicated by somebody more
15·   ·the big priorities.                                  15·   ·senior who, you know, walks them through what is
16·   · · · · · · But, then, I know some of the folks       16·   ·or isn't something that states a claim or what is
17·   ·over in LBJ wanted us to do ITT next, and I -- at    17·   ·or isn't something that would potentially support
18·   ·the time, we had five full-time and one part-time    18·   ·approval that they should be setting aside.
19·   ·attorney, so we just didn't have the bandwidth to    19·   · · · · · · So they get fairly extensive training
20·   ·hit any kind of numbers and review the volume of     20·   ·on that.
21·   ·evidence that we had on ITT because I think we       21·   · · · · · · MS. ELLIS:· Okay.· Let's take a
22·   ·have not quite a million pages of records, but       22·   ·five-minute break.
23·   ·there was a lot of documents that we had, that we    23·   · · · · · · THE VIDEOGRAPHER:· All parties agree to
24·   ·weren't in a position to adjudicate the cases        24·   ·go off the record?
25·   ·because we were pretty confident that there were     25·   · · · · · · MR. MERRITT:· Agree.


                                           U.S. LEGAL SUPPORT
                                             (877) 479-2484                                                             YVer1f
  Case 3:21-mc-80075-WHA Document
                           Colleen1-3M.Filed 02/08/21 Page 12 of 16
                                         Nevin
                              12/09/2020                           110 to 113
                                               Page 110                                                    Page 112
·1·   ·Letter A is the letter that was used for people      ·1·   ·in 2017 to 2018, no denials went out.
·2·   ·who only alleged a job-placement-rate claim.         ·2·   · · · Q· · ·All right.· Thank you.
·3·   ·There were job-placement-rate claims that were       ·3·   · · · · · · I'm going to back up in time a little
·4·   ·adjudicated late 2017 to 2018, and there was a       ·4·   ·bit back to 2017.· When the new administration
·5·   ·letter that met that same criteria, essentially,     ·5·   ·came in in January '17, did you have any
·6·   ·in terms of who it would go out to that was a        ·6·   ·discussions with the transition team about
·7·   ·different letter.                                    ·7·   ·borrower defense?
·8·   · · · Q· · ·Who drafted that letter, that form        ·8·   · · · · · · MR. MERRITT:· Objection as beyond the
·9·   ·letter?                                              ·9·   ·scope.
10·   · · · A· · ·I believe we did.· I think it was         10·   · · · · · · MS. ELLIS:· Are you instructing the
11·   ·edited by OGC, but I know my team did the initial    11·   ·witness not to answer?
12·   ·draft, I believe.                                    12·   · · · · · · MR. MERRITT:· You can answer that
13·   · · · Q· · ·And it contained basically the same       13·   ·question.· I just do want to note that that is not
14·   ·information that's now in form denial A?             14·   ·related to one of the topics the court has
15·   · · · A· · ·I don't remember to be honest with you.   15·   ·authorized discovery on, so . . .
16·   ·I mean, it was intended to address the same          16·   · · · · · · MS. ELLIS:· Well, I disagree, and if
17·   ·claims, but I don't remember exactly what the        17·   ·you'd like to move to strike after today, you can
18·   ·contents were in that one versus this one.           18·   ·feel free to.
19·   · · · Q· · ·Before form denials B, C and D started    19·   · · · · · · MR. MERRITT:· Okay.· You can answer
20·   ·being used, had any claims other than Corinthian     20·   ·that question, but . . .
21·   ·job-placement claims been denied?                    21·   · · · · · · THE WITNESS:· Yes.
22·   · · · A· · ·In terms of denied, meaning just not      22·   · · · BY MS. ELLIS:
23·   ·sent out?                                            23·   · · · Q· · ·So did you have any discussions about
24·   · · · Q· · ·Meaning had any borrowers been notified   24·   ·borrower defense with the Trump transition team in
25·   ·of the denial of their claims other than CCI JPR     25·   ·January, February of 2017?

                                               Page 111                                                    Page 113
·1·   ·applicants?                                          ·1·   · · · A· · ·Yes.
·2·   · · · A· · ·There were two denials issued in 2017,    ·2·   · · · Q· · ·Who did you discuss that with?
·3·   ·summer of 2017, I think.                             ·3·   · · · A· · ·Oh.· Well, there was the -- a beachhead
·4·   · · · Q· · ·Two denials total, not two schools?       ·4·   ·team and a landing team.· I can't remember which
·5·   · · · A· · ·Two -- two individuals, yeah.             ·5·   ·was which.· But there was, you know, the team that
·6·   · · · Q· · ·Did they receive individual denial        ·6·   ·came in prior to the inauguration, and we had
·7·   ·letters, or was there a form in place?               ·7·   ·meetings with them, and then there was a team that
·8·   · · · A· · ·They were individual letters.             ·8·   ·came in after that, and we had meetings with them.
·9·   · · · Q· · ·Okay.                                     ·9·   · · · Q· · ·So what did you talk about with members
10·   · · · A· · ·You froze again there for half a          10·   ·either of the beachhead team or the landing team
11·   ·second.· Did you ask me if it was a form?            11·   ·with regard to borrower defense?
12·   · · · Q· · ·Yeah.· You -- you froze as well.          12·   · · · · · · MR. MERRITT:· Objection: beyond the
13·   · · · · · · Did you say that they got individual      13·   ·scope.· I'm going to instruct not to answer to
14·   ·denial letters?                                      14·   ·enforce the limitation order by the court.
15·   · · · A· · ·They received individual denial           15·   · · · · · · MS. ELLIS:· I don't believe that's
16·   ·letters, yes.                                        16·   ·consistent with the judge's standing order on
17·   · · · Q· · ·Okay.· And other than those two           17·   ·depositions.
18·   ·individuals, no other borrowers were notified of     18·   · · · · · · MR. MERRITT:· It's consistent with
19·   ·the denial of their claims until forms B, C and D    19·   ·Federal Rule of Civil Procedure 30(c)(2).
20·   ·started going out?                                   20·   · · · · · · MS. ELLIS:· Can we talk about this off
21·   · · · A· · ·Other than --                             21·   ·the record?
22·   · · · Q· · ·Other than Corinthian JPR?                22·   · · · · · · MR. MERRITT:· Okay.
23·   · · · A· · ·Yes, making sure I understand your        23·   · · · · · · THE VIDEOGRAPHER:· We are now off the
24·   ·question.· Other than two individual denials in      24·   ·record.· The time is 16:56 UTC.
25·   ·summer of 2017 and the job-placement-rate denials    25·   · · · · · · (Recess -- 11:57 a.m.)


                                           U.S. LEGAL SUPPORT
                                             (877) 479-2484                                                             YVer1f
  Case 3:21-mc-80075-WHA Document
                           Colleen1-3M.Filed 02/08/21 Page 13 of 16
                                         Nevin
                              12/09/2020                           130 to 133
                                               Page 130                                                    Page 132
·1·   · · · BY MS. ELLIS:                                   ·1·   · · · · · · So if a case were denied in total, then
·2·   · · · Q· · ·Is this a document that you've seen       ·2·   ·the servicers have to have instructions for how to
·3·   ·before?                                              ·3·   ·take the borrower out of forbearance.· There were
·4·   · · · A· · ·Yes.                                      ·4·   ·discussions going on -- I don't know if it was
·5·   · · · Q· · ·And this is a memorandum recommending     ·5·   ·this early, but in 2017 about, you know, whether
·6·   ·the -- the discharge of approximately 16,000 loans   ·6·   ·there would be some kind of an interest credit
·7·   ·that have been adjudicated before January 20th,      ·7·   ·because some of these borrowers' claims had been
·8·   ·2017; is that correct?                               ·8·   ·pending for a while, so there was some
·9·   · · · A· · ·That's correct.                           ·9·   ·conversation about that.
10·   · · · Q· · ·If you look at the last page, please,     10·   · · · · · · So long story short, we weren't -- we
11·   ·this document is signed by Secretary DeVos and       11·   ·weren't holding off on issuing a whole lot of
12·   ·under the other/comment section she wrote, With      12·   ·denials in early 2017 because there weren't that
13·   ·extreme displeasure.                                 13·   ·many that we had ready to send out at that point.
14·   · · · · · · Is that accurate?                         14·   · · · Q· · ·At that time, were you told to stop
15·   · · · A· · ·That's what she wrote.                    15·   ·developing memoranda or protocols for additional
16·   · · · Q· · ·When did you first see this document?     16·   ·categories of claims other than the Corinthian and
17·   · · · A· · ·It was later.· It was quite a bit         17·   ·ITT protocols that were already in place?
18·   ·later.· I don't remember exactly.· It might have     18·   · · · A· · ·We were told to stop seeking approval
19·   ·been in even 2018 or later.                          19·   ·for such things, but we weren't told to stop
20·   · · · Q· · ·What did you take the Secretary's         20·   ·reviewing evidence, that kind of thing.
21·   ·comment to mean?                                     21·   · · · · · · So that work continued, but we weren't
22·   · · · A· · ·That she was not happy to be signing      22·   ·staffed at the level that would have allowed us to
23·   ·off on discharges for the previously                 23·   ·develop a whole lot of new review protocols at
24·   ·(indiscernible) cases or the loans related to the    24·   ·that point anyway.
25·   ·previously (indiscernible) cases.                    25·   · · · Q· · ·So you weren't -- you weren't

                                               Page 131                                                    Page 133
·1·   · · · Q· · ·Were you aware of the secretary           ·1·   ·developing protocols during that period, but you
·2·   ·expressing displeasure about BDU's adjudication of   ·2·   ·were reviewing evidence?
·3·   ·borrower defense applications, otherwise?            ·3·   · · · A· · ·Yes.
·4·   · · · · · · MR. MERRITT:· Objection: beyond the       ·4·   · · · Q· · ·And what -- what was the result of --
·5·   ·scope.                                               ·5·   ·of that review?· Was it -- was it memorialized in
·6·   · · · · · · MS. ELLIS:· Can the witness answer?       ·6·   ·any way other than in a application-review
·7·   · · · · · · MR. MERRITT:· Can you explain how it's    ·7·   ·protocol?
·8·   ·relevant for one of the topics?                      ·8·   · · · A· · ·We didn't even get to the review
·9·   · · · · · · MS. ELLIS:· It's relevant to the          ·9·   ·protocols at that point.· A lot of 2017 we spent,
10·   ·reasons for the delay.                               10·   ·you know, a fair amount of time working on both
11·   · · · · · · MR. MERRITT:· That's not one of the       11·   ·the IG review, the development of a system because
12·   ·topics.                                              12·   ·we've been working off of, you know, I don't know
13·   · · · · · · MS. ELLIS:· I'll move on.                 13·   ·how many -- I think over a thousand Excel
14·   · · · BY MS. ELLIS:                                   14·   ·spreadsheets.· There was no system.
15·   · · · Q· · ·In the spring of 2017 when -- when you    15·   · · · · · · So that was my biggest priority when I
16·   ·were told that no more approvals would be            16·   ·came in, in terms of operations, was to -- to
17·   ·processed, was it also your understanding that no    17·   ·develop some kind of a system that we could use so
18·   ·denials would be processed?                          18·   ·that we could track the cases and pull data and do
19·   · · · A· · ·Yes, but we weren't really positioned     19·   ·reports and things like that.
20·   ·to issue denials at that point.· As I mentioned,     20·   · · · · · · So there was a lot of work going on
21·   ·there's kind of a -- it's not just sending out a     21·   ·with that in 2017, and there were just a number of
22·   ·notice which, you know, it's not just drafting a     22·   ·different kind of moving parts operationally that
23·   ·letter.· We also have to have requirements with      23·   ·we were working on so that we were better
24·   ·the servicers set up so that they know how to        24·   ·positioned to move out once we got the green light
25·   ·handle it.                                           25·   ·to move forward, whatever that looked like.


                                           U.S. LEGAL SUPPORT
                                             (877) 479-2484                                                             YVer1f
  Case 3:21-mc-80075-WHA Document
                           Colleen1-3M.Filed 02/08/21 Page 14 of 16
                                         Nevin
                              12/09/2020                           162 to 165
                                               Page 162                                                    Page 164
·1·   · · · A· · ·Yes.· The -- that didn't happen,          ·1·   ·as the chief operating officer, he was very
·2·   ·obviously.· I believe the -- that was to coincide    ·2·   ·focused on the backlog, the issues that were kind
·3·   ·with -- no, I'm sorry.· I'm trying to remember the   ·3·   ·of keeping us from getting through the backlog,
·4·   ·timeline here.· It was a decision to hold off, and   ·4·   ·and how do we -- how do we eliminate the backlog.
·5·   ·I don't know if it was this particular time,         ·5·   ·So almost from the get-go I would say --
·6·   ·but -- I'm not sure.· I'm sorry.                     ·6·   · · · · · · THE COURT REPORTER:· I'm sorry.· I'm
·7·   · · · Q· · ·As of August 2019, had the form A         ·7·   ·sorry.· You cut out.
·8·   ·through D denial letters been finalized?             ·8·   · · · · · · THE WITNESS:· I think --
·9·   · · · A· · ·No, they had not.· In fact, I don't --    ·9·   · · · · · · THE COURT REPORTER:· Excuse me.· You
10·   ·I don't know if they even started.                   10·   ·cut out on me.· Right after you said, Really, as
11·   · · · Q· · ·Was the -- was the ongoing development    11·   ·soon as Mark Brown started as the chief operating
12·   ·of those letters one of the reasons why denial       12·   ·officer, he was very focused on the backlog, the
13·   ·decisions did not resume by mid-September?           13·   ·issues that were kind of keeping us from getting
14·   · · · A· · ·No, they were held until we had the       14·   ·through the backlog, and how do we -- how do we
15·   ·approval -- the (audio distortion) approvals which   15·   ·eliminate the backlog, and then you distorted on
16·   ·was tied to the relief methodology.                  16·   ·me.· Sorry.
17·   · · · Q· · ·So does it follow then that issuance of   17·   · · · · · · THE WITNESS:· Okay.· I don't think I
18·   ·approvals were scheduled to resume by                18·   ·said anything helpful after that so -- and I don't
19·   ·mid-September 2019?                                  19·   ·remember exactly what I said.
20·   · · · A· · ·Well, like I said, I didn't draft this    20·   · · · · · · But, yeah, that was his focus so I
21·   ·and I don't know who did, but it may have been in    21·   ·guess it was -- you know, when he started at that
22·   ·connection with whether or not to hold them.· I'm    22·   ·period of time in February, March 2019, that he
23·   ·guessing, so I really -- I don't know.               23·   ·started asking about it, and probably very soon
24·   · · · Q· · ·Okay.· So going -- going back to your     24·   ·thereafter, you know, started pushing us to hit
25·   ·declaration, looking at paragraph 66, could you      25·   ·numbers and, you know, have to report on it very

                                               Page 163                                                    Page 165
·1·   ·read the first sentence of paragraph --              ·1·   ·regularly.
·2·   · · · A· · ·Sorry.· Sixty-six?                        ·2·   · · · · · · I'd say no later than the fall of 2019,
·3·   · · · Q· · ·Yes, 66 at the top of page 16.            ·3·   ·but it might have been a little earlier than that,
·4·   · · · · · · Could you read the first sentence,        ·4·   ·too.
·5·   ·please?                                              ·5·   · · · BY MS. ELLIS:
·6·   · · · A· · ·Because BDU has been instructed to        ·6·   · · · Q· · ·Did the -- did the number of --
·7·   ·maximize the number of applications adjudicated      ·7·   · · · A· · ·(Inaudible.)
·8·   ·per week, the streamlined JPR claims have been       ·8·   · · · Q· · ·I'm sorry.· What?
·9·   ·prioritized.· For the same reason, BDU also has      ·9·   · · · A· · ·Sorry.· Everybody just froze on me
10·   ·focused on application from borrowers who did not    10·   ·there, so -- I don't know if it's my connection
11·   ·provide any evidence and who attended schools for    11·   ·or --
12·   ·which BDU is not aware of evidence that would        12·   · · · · · · MR. MERRITT:· It might be yours, I
13·   ·support the approval of the applications.            13·   ·think, from my perspective at least you're --
14·   · · · Q· · ·Okay.· So this is circling back to        14·   · · · · · · THE WITNESS:· Can you hear me?
15·   ·something we talked about early on, but who made     15·   · · · · · · MR. MERRITT:· Now, yes.
16·   ·the decision to maximize the number of               16·   · · · BY MS. ELLIS:
17·   ·applications adjudicated per week?                   17·   · · · Q· · ·Okay.· Can you hear me?
18·   · · · A· · ·That was the direction that we were       18·   · · · A· · ·I can hear you, yep.
19·   ·given from the department leadership, and it was     19·   · · · Q· · ·Okay.· We'll keep going and see what
20·   ·carried out by the chief operating officer and his   20·   ·happens.
21·   ·very clear mandate to me.                            21·   · · · A· · ·Yep.
22·   · · · Q· · ·When did you receive this instruction     22·   · · · Q· · ·So did -- did the number of
23·   ·to maximize the number of applications adjudicated   23·   ·applications adjudicated become part of FSA's
24·   ·per week?                                            24·   ·annual performance metrics this year?
25·   · · · A· · ·Really, as soon as Mark Brown started     25·   · · · A· · ·I believe so, but, yes.


                                           U.S. LEGAL SUPPORT
                                             (877) 479-2484                                                             YVer1f
  Case 3:21-mc-80075-WHA Document
                           Colleen1-3M.Filed 02/08/21 Page 15 of 16
                                         Nevin
                              12/09/2020                           210 to 213
                                               Page 210                                                    Page 212
·1·   · · · A· · ·Yes.                                      ·1·   ·were looking at earlier that was tab 15,
·2·   · · · Q· · ·So this was a project you were working    ·2·   ·Exhibit 15 from the Jones deposition and the
·3·   ·on in anticipation of when processing began again?   ·3·   ·denial letter starts at page 51 of that document.
·4·   · · · A· · ·Yeah.· Yeah.                              ·4·   · · · A· · ·Sorry.· Is this the declaration of
·5·   · · · Q· · ·So for all of the borrowers who have      ·5·   ·Eileen Connor document?
·6·   ·received form C or D denial letters since the end    ·6·   · · · Q· · ·Yes, that's right.· And attached to the
·7·   ·of 2019, and those are the ones for non-Corinthian   ·7·   ·declaration of Eileen Connor is the affidavit of
·8·   ·claims, is it fair to say that none of -- none of    ·8·   ·Theresa Sweet and attached to that is the denial
·9·   ·those applications had any evidence weighed in       ·9·   ·letter near the end of the document.
10·   ·relation to their claim?                             10·   · · · A· · ·Got it.· Okay.
11·   · · · A· · ·Unless it was an ITT case for which we    11·   · · · Q· · ·Okay.· So looking down on the third
12·   ·had a protocol, so that would have been -- the       12·   ·page of the denial letter, which is page 53 of
13·   ·reviewer didn't do the weighing, but the weighing    13·   ·this document overall, there's a heading, What if
14·   ·was done before the approval protocol, but I think   14·   ·I do not agree with this decision.
15·   ·with that exception your statement is correct.       15·   · · · · · · Do you see that?
16·   · · · Q· · ·Okay.                                     16·   · · · A· · ·Yes.
17·   · · · A· · ·One thing I just wanted to clarify        17·   · · · Q· · ·And it continues on the next page, In
18·   ·because I'm not sure I was clear on before.· When    18·   ·your request for reconsideration, please provide
19·   ·we were talking about -- I think it was              19·   ·the following information, and there's a list of
20·   ·Ms. Sweet's letter, you were also asking about       20·   ·three things to include in the reconsideration
21·   ·reliance kind of in a related thread.· I just        21·   ·application.
22·   ·wanted to make clear that the letters C and D that   22·   · · · · · · Do you see that?
23·   ·have gone out were not -- those were not based on    23·   · · · A· · ·I do.
24·   ·a denial related to reliance.                        24·   · · · Q· · ·Okay.· Can you read item 2 on that
25·   · · · · · · Those were based on the reasons that we   25·   ·list, please?

                                               Page 211                                                    Page 213
·1·   ·just talked about.· Either a failure to state a      ·1·   · · · A· · ·Item 2 is, Why you believe that ED
·2·   ·claim in the sense that they said, you know, I       ·2·   ·incorrectly decided your borrower defense
·3·   ·couldn't transfer my credits, but they didn't say    ·3·   ·repayment application.
·4·   ·that they -- you know, that there was a              ·4·   · · · Q· · ·Okay.· Based on reading this form D
·5·   ·misrepresentation.                                   ·5·   ·denial letter, what basis would a borrower have to
·6·   · · · · · · That kind of thing is the failure to      ·6·   ·assert that ED incorrectly decided her borrower
·7·   ·state a claim that would be reflected in what went   ·7·   ·defense application?
·8·   ·out for the C and D category.                        ·8·   · · · A· · ·Which claim, I guess, is she requesting
·9·   · · · · · · MS. ELLIS:· Okay.· I think we've been     ·9·   ·reconsideration on?
10·   ·going for a while with the exception for our tech    10·   · · · Q· · ·Well, let's start theoretically with
11·   ·breaks, so let's take a real five-minute break       11·   ·Allegation 1, Employment Prospects.
12·   ·here if that's all right.                            12·   · · · A· · ·So failure to state a legal claim.· I'm
13·   · · · · · · THE WITNESS:· Great.                      13·   ·sorry.· Can you repeat your question?
14·   · · · · · · MR. MERRITT:· Yes.                        14·   · · · Q· · ·I guess I'll -- I can rephrase.· How
15·   · · · · · · THE WITNESS:· Thank you.                  15·   ·would the borrower know what failure to state a
16·   · · · · · · MS. ELLIS:· All right.· Thank you.        16·   ·legal claim means in this context?
17·   · · · · · · THE VIDEOGRAPHER:· We are now off the     17·   · · · A· · ·I don't really have an answer to that.
18·   ·record.· The time is 20:21 UTC.                      18·   ·I don't know.
19·   · · · · · · (Recess -- 3:21 p.m.)                     19·   · · · Q· · ·Is there a standard reconsideration
20·   · · · · · · (After recess -- 3:37 p.m.)               20·   ·form that a borrower can fill out?
21·   · · · · · · THE VIDEOGRAPHER:· We're now on the       21·   · · · A· · ·Not currently.· There's a whole process
22·   ·record.· The time is 20:37 UTC.                      22·   ·that has to happen for forms that collect data
23·   · · · BY MS. ELLIS:                                   23·   ·from borrowers, so that was something that was
24·   · · · Q· · ·Okay.· So I'd like to go back to the      24·   ·discussed a while back.· We've actually expanded
25·   ·denial letter that Theresa Sweet received that we    25·   ·the reconsideration process beyond what the


                                           U.S. LEGAL SUPPORT
                                             (877) 479-2484                                                             YVer1f
  Case 3:21-mc-80075-WHA Document
                           Colleen1-3M.Filed 02/08/21 Page 16 of 16
                                         Nevin
                              12/09/2020                           214 to 217
                                               Page 214                                                    Page 216
·1·   ·regulation requires because under the 2016           ·1·   ·had.· I don't know.
·2·   ·regulation, you can only -- well, you can seek       ·2·   · · · · · · But, you know, certainly, if they have
·3·   ·reconsideration if you have new evidence that        ·3·   ·evidence that they didn't provide that wasn't with
·4·   ·wasn't considered in connection with your            ·4·   ·their application, then that would be something
·5·   ·application.                                         ·5·   ·that would be helpful to do.· But it could just
·6·   · · · · · · I had already advocated for having a      ·6·   ·be, you know, identifying evidence that may be
·7·   ·reconsideration process, period, going back to the   ·7·   ·available elsewhere, too, because we may not know
·8·   ·beginning of time, but in particular I think with    ·8·   ·about it.
·9·   ·respect to the pace that we're working on these      ·9·   · · · Q· · ·Okay.· But if a -- if a borrower were
10·   ·adjudications now, we wanted to make sure that we    10·   ·to resubmit the same evidence they submitted the
11·   ·had a mechanism for correcting any mistakes that     11·   ·first time but with a more fulsome explanation,
12·   ·we made.                                             12·   ·that would receive review as a -- as a complete
13·   · · · · · · So -- so we've actually got a more        13·   ·reconsideration application?
14·   ·expansive reconsideration.· You know, it's more      14·   · · · A· · ·Under current policy, yes.
15·   ·expansive in terms of who can -- who can seek it.    15·   · · · Q· · ·Right above this section here above,
16·   · · · · · · You know, to the extent that these        16·   ·What if I do not agree with this decision, there's
17·   ·letters maybe aren't perfect and could provide       17·   ·another section that's titled, What evidence was
18·   ·better information, I don't know what the borrower   18·   ·considered in determining my application's
19·   ·would look to in particular, but, you know,          19·   ·ineligibility.
20·   ·certainly if they -- on that one if she, you know,   20·   · · · · · · Is there any way for the borrower to
21·   ·articulated her claim more fully -- sometimes we     21·   ·find out more about what was considered under this
22·   ·get very short statements in the allegations, and    22·   ·heading beyond the description provided here?
23·   ·if she gave more information that perhaps could      23·   · · · A· · ·Currently, no.
24·   ·lead to a different result.                          24·   · · · Q· · ·How many people have applied for
25·   · · · · · · We do have a lot of applications that     25·   ·reconsideration in 2020?

                                               Page 215                                                    Page 217
·1·   ·came in before there was even an application, so     ·1·   · · · A· · ·I don't know if I've seen data on that
·2·   ·they were on emails, there was a template or an      ·2·   ·lately.· I believe it was at least a few thousand
·3·   ·entity called the Debt Collective.· I think          ·3·   ·as of a couple of months ago, but I can't be sure
·4·   ·there's still an entity called the Debt Collective   ·4·   ·of exact numbers.
·5·   ·that had their own form.· Sometimes it's just a      ·5·   · · · Q· · ·And what's the process for handling
·6·   ·factor of how it came in, and there could be a       ·6·   ·reconsideration applications when they come in?
·7·   ·scenario where a borrower could provide more         ·7·   · · · A· · ·Well, we're -- we're adding some
·8·   ·detail in the request for reconsideration that       ·8·   ·enhancements to our -- our platform to kind of
·9·   ·would result in a different result.                  ·9·   ·provide a -- a better mechanism to do it, but
10·   · · · Q· · ·Okay.· But there's nothing in the         10·   ·right now the -- the request comes in -- it can
11·   ·denial letter that explains that to the borrower;    11·   ·come in -- sometimes it's immediately in response
12·   ·is that correct?                                     12·   ·to the email, so these notifications go out to the
13·   · · · A· · ·I think that's fair.                      13·   ·borrower by email, and this tells them how to
14·   · · · Q· · ·And then looking at -- back at the list   14·   ·respond.· So sometimes shortly after they get
15·   ·of what to provide in the reconsideration            15·   ·their decision, they submit a request.· Other
16·   ·application, item 3 says, Identify and provide any   16·   ·times, they gather additional evidence and then
17·   ·evidence that demonstrates why ED should approve     17·   ·submit it later.
18·   ·your borrower defense to repayment under the         18·   · · · · · · But it goes through our intake process
19·   ·applicable law set forth above.                      19·   ·kind of -- sort of along the lines of the way the
20·   · · · · · · So do I understand from what you've       20·   ·application comes in, and then it's associated
21·   ·just said that this isn't meant to require new       21·   ·with their application on the review platform.
22·   ·evidence; it's any evidence?                         22·   · · · Q· · ·And then how long does it take between
23·   · · · A· · ·It could be new evidence.· It could be    23·   ·when the application gets entered into the review
24·   ·that the borrower referenced evidence and then       24·   ·platform and someone actually reviews it?
25·   ·didn't actually include it.· Maybe they thought we   25·   · · · A· · ·We haven't actually started the reviews


                                           U.S. LEGAL SUPPORT
                                             (877) 479-2484                                                             YVer1f
